NOTICE: NOT FOR PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                   CROWN ATLANTIC COMPANY, LLC,
                    a Delaware limited liability company,
                             Plaintiff/Appellant,

                                         v.

                    AP WIRELESS INVESTMENTS I, LLC,
                    a Delaware limited liability company,
                             Defendant/Appellee.

                              No. 1 CA-CV 14-0159
                                FILED 3-10-2015


            Appeal from the Superior Court in Maricopa County
                           No. CV2013-003332
               The Honorable Katherine M. Cooper, Judge

                                   AFFIRMED


                                    COUNSEL

Lake & Cobb, PLC, Tempe
By R. Kris Bailey, Kiel S. Berry
Counsel for Plaintiff/Appellant

Stinson Leonard Street, LLP, Phoenix
By Craig A. Morgan, Sharon Ng
Counsel for Defendant/Appellee
                         CROWN v. AP WIRELESS
                           Decision of the Court



                       MEMORANDUM DECISION

Judge Patricia A. Orozco delivered the decision of the Court, in which
Presiding Judge Samuel A. Thumma and Judge Michael J. Brown joined.


O R O Z C O, Judge:

¶1           This appeal reviews a judgment on the pleadings in favor AP
Wireless Investments I, LLC (AP Wireless), resolving Crown Atlantic
Company LLC’s (Crown) breach of contract and tortious interference
claims against AP Wireless. Because judgment on the pleadings was
proper, we affirm.

             FACTS AND PROCEDURAL BACKGROUND

¶2            Crown is the lessee successor-in-interest to a lease for a
mobile telephone communications facility. The lease, signed in May 1985,
provided for a term of twenty years. The lease also provided that the lessee
could exercise “an option for an additional five (5) year lease term to be
acted upon prior to the completion of the original stated lease term.” This
provision was later amended to grant the lessee “two additional
consecutive five (5) year terms in addition to the existing five (5) year option
to renew as stated in [the original lease], for a total of fifteen (15) years.”
Another provision in the lease granted the lessee “the first right of refusal
on any lease term at the completion of the original stated lease term[.]” In
2005, Crown exercised the first five-year option to extend the lease and the
second option in 2010.

¶3           In 2012, AP Wireless purchased the lease from the lessor. AP
Wireless and the lessor also agreed to a successor lease that would make
AP Wireless the property’s tenant “commencing upon the expiration or
termination of the Lease [to Crown].”

¶4            In April 2013, Crown filed an action in the trial court claiming
that AP Wireless breached the lease and alleging tortious interference with
contract, claiming the right of first refusal provision in the original lease
obligated the lessor to first offer the successor lease to Crown.

¶5            AP Wireless answered and moved for judgment on the
pleadings. The trial court awarded judgment on the pleadings in AP
Wireless’s favor and held that the lease’s plain language shows the right of


                                       2
                          CROWN v. AP WIRELESS
                            Decision of the Court

first refusal expired when the “original stated lease term” ended in 2005.
This timely appeal followed. We have jurisdiction pursuant to Article 6,
Section 9 of the Arizona Constitution and Arizona Revised Statutes (A.R.S.)
sections 12-120.21.A.1. and -2101.A.1. (West 2015).1

                                DISCUSSION

¶6              Crown contends that judgment on the pleadings was
improper because the lease is “reasonably susceptible to multiple
interpretations.” “A motion for judgment on the pleadings . . . tests the
sufficiency of the complaint, and judgment should be entered for the
defendant if the complaint fails to state a claim for relief.” Giles v. Hill Lewis
Marce, 195 Ariz. 358, 359, ¶ 2, 988 P.2d 143, 144 (App. 1999). We view the
complaint’s well-pled factual allegations as true and review de novo the
trial court’s legal rulings. Mobile Cmty. Council for Progress, Inc. v. Brock, 211
Ariz. 196, 198, ¶ 5, 119 P.3d 463, 465 (App. 2005). Issues of contract
interpretation are legal questions subject to de novo review. ELM
Retirement Ctr., LP v. Callaway, 226 Ariz. 287, 290, ¶ 15, 246 P.3d 938, 941
(App. 2010).

¶7            When interpreting contracts, we look “to the plain meaning
of the words as viewed in the context of the contract as a whole.” United
Cal. Bank v. Prudential Ins. Co. of Am., 140 Ariz. 238, 259, 681 P.2d 390, 411
(App. 1983). Here, the trial court correctly observed that the lease’s plain
language is unambiguous. The lease established two distinct periods of
time: (1) the “original stated lease term” of twenty years and (2) the
“additional” five-year option terms. The lessee’s right of first refusal is
made available “at the completion of the original stated lease term.”
(Emphasis added.) Although the lease was amended to grant additional
five-year option terms, the amendments do not state or suggest that the
additional option terms were considered part of the original lease term.
Likewise, the lease itself does not state or suggest that the period of the lease
extended by any exercise of one or more five-year option terms should be
considered part of the original lease term. As a result, the trial court
correctly concluded that the lease established a one-time right of refusal to
be exercised before or when the original stated lease term expired.

¶8           Crown’s argument that the trial court erred in interpreting the
contract hinges on establishing that the word “at” in the phrase “at the
completion of the original lease term” could mean “after.” Crown further


1     We cite the current version of applicable statutes when no revisions
material to this decision have since occurred.


                                        3
                         CROWN v. AP WIRELESS
                           Decision of the Court

argues that this could mean the right of first refusal “commenced at the end
of the initial lease term and could be exercised thereafter.” But the trial
court correctly rejected this argument because, to the extent the meaning of
“at” is established in Arizona law, no interpretation of the word has
resulted in “at” meaning “after.” See Ring v. Taylor, 141 Ariz. 56, 69, 685
P.2d 121, 134 (App. 1984) (superseded by statute) (interpreting “at the time
alleged” and “at that time” to mean “the time of the alleged offense”);
Blount v. Indus. Comm’n., 19 Ariz. App. 245, 247, 506 P.2d 285, 287 (App.
1973) (interpreting “at the time of the subsequent injury” to mean “the time
the subsequent injury was received”).

¶9             Crown argues that Ring and Blount do not apply because they
are contextually inapposite. But they, along with several of cases Crown
cites from other jurisdictions, collectively show the importance of Arizona’s
interpretive rule that courts must look “to the plain meaning of the words
as viewed in the context of the contract as a whole.” United Cal. Bank, 140
Ariz. at 259, 681 P.2d at 411; see also Tex. Co. v. Blackmon-Scarbrough, Inc., 38
S.E.2d 890, 891 (Ga. Ct. App. 1946) (“The word ‘at’ in this contract, is
equivalent in meaning to ’after’”) (emphasis added); Cent. Guarantee Co. v.
Fourth & Cent. Trust Co., 244 Ill.App. 61, 65-66 (Ill. App. Ct. 1927) (observing
the word “at” means doing a certain thing on the date named “and not
afterwards” but holding that the particular contract in question allowed for
cancellation after a certain date). In other words, even if “at” does not
necessarily mean a fixed point in time, using the word does not
automatically make a contract ambiguous; rather, it means we must
examine how the word fits contextually into the entire contract. Ultimately,
Crown’s position that “at” could mean “after” would render meaningless
the unambiguous distinction between the “original stated lease term” and
the additional option terms. “It is a cardinal rule of contract interpretation
that we do not construe one term of a contract to essentially render
meaningless another term.” Aztar Corp. v. U.S. Fire Ins. Co., 223 Ariz. 463,
478, ¶ 56, 224 P.3d 960, 975 (App. 2010).

¶10            Crown’s argument that the lease is susceptible to multiple
interpretations presupposes that ambiguity is established merely by
suggesting a possible alternative reading. But having failed to establish that
“at” could reasonably mean “after” in this lease, Crown has offered no
evidence that calls the lease’s plain meaning into question. As established
in Arizona law, a contract’s susceptibility to multiple interpretations is both
a question of law and contingent on offering extrinsic evidence that calls a
contract’s plain meaning into question. See Taylor v. State Farm Mut. Auto.
Ins. Co., 175 Ariz. 148, 158-59, 854 P.2d 1134, 1144-45 (1993); State v. Mabery
Ranch, Co., L.L.C., 216 Ariz. 233, 241, ¶ 28, 165 P.3d 211, 219 (App. 2007).


                                       4
                        CROWN v. AP WIRELESS
                          Decision of the Court

¶11            Here, no extrinsic evidence was offered for the trial court to
consider. Crown has made no argument that discoverable extrinsic
evidence exists or that, given the opportunity, discovery would produce
extrinsic evidence supporting their proffered interpretation of the lease.
Had Crown provided some indication that, given opportunity for
discovery it could produce evidence supporting its interpretation of the
lease, granting judgment on the pleadings might have been premature. But
without even a suggestion that such evidence exists or how it might be
discovered, merely providing the court with a possible alternative reading
of the contract is not extrinsic evidence as contemplated by Taylor.

¶12          The trial court correctly determined the contract’s plain
meaning, and Crown has not established the lease is susceptible to multiple
reasonable interpretations. Judgment on the pleadings in AP Wireless’s
favor was therefore proper.

                              CONCLUSION

¶13            We affirm the judgment in favor of AP Wireless. As the
prevailing party and upon compliance with ARCAP 21, AP Wireless is
entitled to its costs and reasonable attorney fees pursuant to A.R.S. §§ 12-
341 and -341.01 (West 2015).




                                 :ama




                                     5